ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_03_FR.txt. 76

OPINION INDIVIDUELLE DE M. PETREN

A mon regret, je ne puis me rallier à l'opinion de la majorité de la Cour
en ce qui concerne la question de savoir si la Convention de Chicago et
ses annexes autorisent le présent appel de l'Inde. Considérant que tel
n'est pas le cas, je dois expliquer les raisons pour lesquelles je suis arrivé
à cette conclusion. Néanmoins, comme il y a eu une majorité pour dé-
clarer la Cour compétente pour connaître de l’appel, j’ai cru devoir par-
ticiper à l'examen de celui-ci. Le résultat en est que je suis d'accord avec
la majorité pour considérer que l'appel doit être rejeté, tout en fondant
mon opinion sur des motifs apparentés mais non identiques à ceux de la
majorité.

Je dois donc joindre à l’arrêt l'opinion individuelle suivante.

La présente affaire étant un appel d’une décision prise par l'organe
directeur d’une organisation internationale, il incombe tout d’abord à la
Cour, indépendamment de l’attitude des Parties au différend, de s’assurer
ex officio de ce que les conditions qu’exigent les dispositions convention-
nelles applicables pour un pourvoi en appel sont remplies.

Ce qui caractérise l’affaire actuelle, c’est que la décision du Conseil de
l'OACI contre laquelle l’Inde a fait appel n'est pas une décision sur le
fond de l'affaire soumise au Conseil par le Pakistan mais une décision
préliminaire par laquelle le Conseil a rejeté une exception à sa propre
compétence. Il s’agit donc de savoir s’il existe un recours immédiat
contre la décision préliminaire par laquelle la juridiction de première
instance a affirmé sa propre compétence. Le droit de faire appel à la
Cour contre des décisions du Conseil repose sur l’article 84 de la Conven-
tion de Chicago lequel dispose que, si un désaccord entre deux ou plu-
sieurs Etats contractants à propos de l'interprétation ou de l’application de
la Convention ne peut étre réglé par voie de négociation, le Conseil statue
à la requête de tout Etat impliqué dans ce désaccord et que tout Etat
contractant peut en appeler de la décision du Conseil soit à un tribunal
d'arbitrage ad hoc, soit à la Cour. Le même article prescrit qu’un tel
appel doit être notifié au Conseil dans les soixante jours à compter de la
décision du Conseil.

L'article 86 traite également des appels. Il dispose d’abord que, à moins
que le Conseil n’en décide autrement, les décisions du Conseil sur la
question de savoir si l'exploitation d’une entreprise aérienne interna-

34
77 CONSEIL DE L'OACI (OP. IND. PETRÉN)

tionale est conforme aux dispositions de la Convention conservent leur
effet tant qu’elles n’ont pas été infirmées en appel. Puis vient une dispo-
sition suivant laquelle, sur toute autre question, les décisions du Conseil
sont suspendues en cas d'appel, jusqu’à ce qu’il soit statué sur l'appel.
L'article 86 ne dit rien des formes et délais à observer en interjetant
appel.

En l'espèce, il s'agit de savoir s’il faut considérer qu'une décision
constatant la compétence du Conseil pour connaître d’une affaire porte
sur l'interprétation ou l’application de la Convention au sens de l’article
84 et peut donc faire l’objet d’un appel. Dans l’affirmative se posera la
question de savoir si, en vertu de l’article 86, un appel peut être fait
immédiatement contre une telle décision, avec effet suspensif, jusqu’à ce
qu'il soit statué sur l'appel.

On pourrait hésiter devant la réponse à donner à la première question.
De l’économie de la Convention, il semble ressortir que l’article 84
vise des décisions sur l'interprétation ou lapplication d’autres articles
que l’article 84 Iui-même. Néanmoins, si les décisions qu’une juridiction
rend dans un certain domaine peuvent faire l’objet d’un appel à une
autre juridiction, il faut reconnaître qu’il est inhérent aux fonctions de la
juridiction d’appel de se prononcer, le cas échéant, sur le bien-fondé d’une
décision de la première juridiction constatant sa compétence pour con-
naître d’une affaire dont l'appartenance au domaine en question a été
mise en doute. Appliquée à l'affaire actuelle, cette considération conduit
à la conclusion que le droit d'appel admis par l’article 84 inclut le droit de
faire appel d’une décision du Conseil affirmant sa propre compétence pour
connaître d’une affaire comme concernant l'interprétation ou l’application
de la Convention.

Or il y a lieu de se demander si les dispositions de l’article 86 sur l'effet
suspensif des appels envisagent d’autres appels que des appels contre les
décisions définitives du Conseil sur les conditions matérielles du fonction-
nement de l’aviation des parties contractantes. L’exception à l'effet sus-
pensif des appels par laquelle l’article 86 débute concerne cette catégorie
de décisions, ce qui permet déjà de douter que la suite de l’article vise
également des appels contre des décisions sur des exceptions préliminaires.

Que l’article 84, à la lumière duquel l’article 86 est à interpréter, n’ait
pas été rédigé en tenant compte de l'éventualité de décisions du Conseil
sur des exceptions préliminaires peut se constater de plusieurs manières.
Ainsi, selon l’article 84, pour pouvoir faire l’objet d’un appel, les décisions
du Conseil doivent concerner des désaccords entre deux ou plusieurs Etats
contractants à propos de l'interprétation ou de l’application de la Con-
vention qu’il n’a pas été possible de régler par voie de négociation. Or
une exception préliminaire par laquelle la compétence du Conseil pour
connaître d’une affaire est contestée ne concerne pas une matière pouvant
faire l’objet d’une négociation entre les parties. Au surplus l’article 84
permet à tout Etat contractant, c’est-à-dire non seulement aux parties
originales à un différend mais à tous les Etats parties à la Convention, de

35
78 CONSEIL DE L'OACI (OP. IND, PETREN)

faire appel contre les décisions qui tombent dans le champ d'application
de l'article 84. Mais, si le Conseil se déclare compétent pour connaître
d’une requête introduite par l'Etat A contre l'Etat B, faut-il penser que
n'importe quel autre Etat partie à la Convention soit autorisé par l’article
84 à faire appel de cette décision? Une telle possibilité semblerait trop
étrange pour que l’on puisse prêter aux auteurs de la Convention l'inten-
tion d’avoir voulu la créer. Ce n'est que face à la décision définitive par
laquelle le Conseil se prononce sur l’interprétation ou l’application de la
Convention qu'il pourrait exister pour des Etats non parties au différend
original un besoin légitime d'engager une instance d’appel.

*

Il faut aussi constater qu’en matière de trafic aérien international
l'intérêt d'une solution rapide des différends est évident, à cause notam-
ment des répercussions d’ordre économique. Il n’y a donc pas lieu de
supposer que l’on ait voulu ouvrir la porte à des procédures capables de
causer de grands retards dans le règlement de tels différends. Or c’est
précisément ce qui aurait été le cas s’il fallait interpréter les articles 84 et
86 comme autorisant des appels immédiats contre les décisions par les-
quelles le Conseil se déclare compétent pour connaître d’une requête.

Considérons d'abord la première des hypothèses envisagées à Particle
84 pour l’organisation d’une instance d'appel, celle où il faut constituer
un tribunal d'arbitrage ad hoc. Les dispositions pertinentes se trouvent
à l’article 85. Si les Etats contractants parties au différend ne peuvent se
mettre d'accord sur le choix du tribunal d’arbitrage, chacun désigne un
arbitre et ces arbitres nomment un surarbitre. Si l’un des Etats n’a pas
désigné d’arbitre dans les trois mois à compter de la date de l’appel, un
arbitre est choisi au nom de cet Etat par le président du Conseil sur une
liste de personnes qualifiées et disponibles tenue par le Conseil. Si, dans
les trente jours, les arbitres ne peuvent se mettre d'accord sur un surarbitre,
le président du Conseil désigne un surarbitre choisi sur la même liste.
Les arbitres et le surarbitre se constituent alors en tribunal d'arbitrage et
déterminent leurs règles de procédure «étant entendu que le Conseil peut
décider des questions de procédure dans le cas d’un retard qu'il estimerait
excessif ».

Le dernier membre de phrase mérite d’être cité parce qu'il souligne le
souci d'éviter des longueurs dans le règlement des différends. Mais quel
retard ne représenterait pas la suspension de la procédure devant le
Conseil pour permettre un arbitrage sur une question de compétence!
Aux soixante jours dans lesquels l’appel contre la décision du Conseil
serait fait, pourraient s'ajouter plus de quatre mois avant que le tribunal
d'arbitrage soit constitué et commence à organiser sa procédure. Puis,
si arrêt du tribunal d'arbitrage confirmait la compétence du Conseil et
si la décision définitive de celui-ci en laffaire donnait elle aussi lieu à
un appel, il faudrait constituer un deuxième tribunal d'arbitrage et attendre

36
79 CONSEIL DE L'OACI (OP. IND. PETREN)

encore son arrêt. Ainsi une affaire portée devant le Conseil pourrait-elle
facilement traîner pendant des années.

On aimerait pouvoir supposer que la deuxième hypothèse envisagée
à l’article 84, celle où l'instance d’appel se déroule devant la Cour inter-
nationale de Justice, correspond à une procédure plus rapide.

Quoi qu’il en soit, il me semble que les longueurs de procédure qu’en-
traînerait, dans la première hypothèse, l'accumulation des arbitrages
empêchent de penser que les auteurs de la Convention l’aient conçue
d’une manière aussi incompatible avec leur souci d'éviter des retards
dans le règlement des différends.

Les considérations qui précèdent m’ont conduit à la conclusion que
les dispositions des articles 84-86 de la Convention concernant l’exercice
d’un droit d'appel, avec effet suspensif, contre les décisions du Conseil
sur des désaccords à propos de l'interprétation ou de l’application de la
Convention ne sont pas destinées à s'appliquer aux décisions que le
Conseil rend sur des exceptions préliminaires. 11 reste néanmoins,
comme je l’ai dit plus haut, qu’on ne saurait concevoir un droit d’appel
qui n'implique pas le droit de soumettre à la juridiction d’appel également
les décisions par lesquelles la juridiction de première instance constate sa
propre compétence.

Cela revient à dire que le droit d'appel créé par l’article 84 suppose
comme un complément nécessaire le droit de faire appel contre une
décision du Conseil constatant sa propre compétence, mais que les
modalités d’exercice de ce dernier droit ne sont pas réglées par la Con-
vention. La Convention présente donc une lacune. Cette lacune est
cependant comblée par le Règlement pour la solution des différends que
le Conseil a adopté le 9 avril 1957. Que le Conseil ait le pouvoir de
compléter ainsi la Convention peut être déduit de l’article 54 de celle-ci
qui, énumérant les fonctions obligatoires du Conseil, mentionne sous c)
celle d’arrêter son organisation et son règlement intérieur.

La réponse à la question de savoir si l’appel actuel de l’Inde est re-
cevable ou non doit donc être recherchée dans le Règlement pour la
solution des différends.

Dans le Règlement, les dispositions concernant les exceptions pré-
liminaires se trouvent au chapitre LIL intitulé «Suite que comportent les
requêtes ». L'article traitant des exceptions préliminaires est l’article 5.
Selon l’article 5, paragraphe 3, la procédure sur le fond est suspendue dès
qu’une exception préliminaire est soulevée, et le délai fixé pour le dépôt
du contre-mémoire du défendeur cessera de courir «jusqu’à ce que le
Conseil ait statué sur cette exception ». Puis le paragraphe 4 prescrit que,
si une exception préliminaire est soulevée, le Conseil, après avoir entendu

37
80 CONSEIL DE L'OACI (OP. IND. PETREN)

les parties, rend une décision sur cette question préjudicielle avant toute
autre mesure à prendre en vertu du Réglement.

Au chapitre II] du Règlement ne figure aucune disposition indiquant
l'existence d’un appel contre des décisions prises par le Conseil en vertu
de ce chapitre. Ce n’est que dans le chapitre suivant, chapitre IV intitulé
« Procédure », que l’on trouve à l'article 18 des dispositions concernant
des appels. L'article 18 est précédé, au même chapitre, par d’autres
articles réglant les différentes phases de la procédure sur le fond. Cette
procédure se termine par la décision, à laquelle l’article 15 consacre une
série de dispositions, dont le paragraphe 2 v), exigeant que la décision
contienne les conclusions motivées du Conseil. Vient ensuite l'article 18,
dont le paragraphe | contient des dispositions concernant la notification
de la décision du Conseil aux parties en cause et à d’autres Etats con-
tractants et dont le paragraphe 2 constate que les décisions concernant
certains désaccords entre deux ou plusieurs Etats contractants peuvent
faire l'objet d’un appel conformément à l’article 84 de la Convention. Le
paragraphe 2 prescrit in fine que tout appel de ce genre doit être notifié
au Conseil, par l'entremise du secrétaire général, dans les soixante jours
suivant la date à laquelle notification de la décision du Conseil a été reçue.

Il y a enfin lieu d'observer que, à la fin du chapitre VI intitulé « Dis-
positions générales », se trouvent les deux articles suivants:

Article 32

Suspension de l’application du Règlement

« Sous réserve de l'accord des parties, toute disposition du présent
Règlement peut être modifiée ou ne pas être appliquée si, de l'avis
du Conseil, une telle mesure permet d’arriver plus rapidement et
plus efficacement à une solution de l'affaire en instance. »

Article 33
Amendements au Règlement

«A tout moment, le Conseil peut amender Je présent Règlement.
Toutefois, aucun amendement n’est applicable à une affaire en cours
d'instance, sauf avec l'accord des parties. »

L'examen du Règlement montre donc que les exceptions préliminaires,
qui ne sont pas mentionnées dans la Convention, font leur apparition à
l’article 5 du Règlement. Cela rappelle la situation qui existe en ce
qui concerne la Cour internationale de Justice: le Statut (art. 36, par. 6)
ne contient qu’une allusion aux exceptions préliminaires qui en revanche
font l'objet de dispositions incluses dans le Règlement actuellement en
vigueur (art. 62). Pareilles dispositions visent à ce que le sort des excep-
tions préliminaires soit réglé dans une procédure à part, avant que la
procédure sur le fond n’ait dépassé le stade du prentier échange de mémoi-
res. Le Règlement du Conseil témoigne du même souci en obligeant le
Conseil, si une exception préliminaire est soulevée, à rendre une décision
sur cette question qualifiée de préjudicielle avant toute autre mesure à

38
81 CONSEIL DE L'OACI (OP. IND, PETREN)

prendre en vertu du Règlement. Là s'arrête cependant l’analogie avec
le Règlement de la Cour, dont toute la procédure se déroule devant une
instance unique sans organe d'appel.

Sur le point de savoir si un appel isolé peut suspendre la procédure sur
le fond, la seule indication que donne l’article 5 du Règlement du Conseil
est la disposition du paragraphe 3 selon laquelle une exception prélimi-
naire a pour effet que le délai fixé pour le dépôt du contre-mémoire du
défendeur cesse de courir jusqu'à ce que le Conseil ait statué sur l’excep-
tion. Cette disposition, visant évidemment le cas où le Conseil rejette
l'exception, n’envisage pas la suspension de la procédure sur le fond au-
delà du jour où le Conseil rend sa décision sur l’exception. Autrement,
dans l'hypothèse de la possibilité d’un appel isolé contre le rejet de ’'excep-
tion, le nouveau point de départ de la procédure sur le fond aurait dû
être fixé au jour où le rejet de l'exception acquiert la force de chose jugée,
c’est-à-dire le soixantième jour après la décision du Conseil ou bien le jour
du rejet de l'appel.

La conclusion à laquelle conduit l'article 5 est donc celle que le Règle-
ment n’admet pas qu'un appel immédiat soit fait contre une décision
par laquelle le Conseil rejette une exception préliminaire. Cette con-
clusion est confirmée par le fait que les articles concernant la procédure
sur le fond et les appels sont groupés dans un même chapitre, alors
que les dispositions sur les exceptions préliminaires se trouvent dans
un autre chapitre. Il faut y voir un indice de ce que seules les décisions
définitives rendues au terme de la procédure sur le fond, dont le contenu
est réglé à l’article 15, peuvent faire l’objet d’un appel en vertu de l’ar-
ticle 18.

C’est dans la Convention, complétée par le Règlement du Conseil,
qu'il faudra chercher la réponse à la question de savoir s’il existe un
droit d’appel immédiat contre une décision par laquelle le Conseil rejette
une exception à sa propre compétence. Les doctrines et les pratiques
qui ont pu se développer au sujet des exceptions préliminaires telles
qu'elles figurent dans d’autres instruments internationaux ne sauraient
prévaloir contre les dispositions pertinentes de la Convention et du
Règlement qui la complète. A ce sujet, il ne paraît pas hors de propos
d'attirer l’attention sur une différence importante entre le cadre dans
lequel se situe une exception à la compétence du Conseil de l'OACI
et celui dans lequel s'inscrit une exception à la compétence de la Cour
internationale de Justice dans une affaire portée directement devant
celle-ci. Comme ce genre d'affaire se déroule devant une instance unique,
l'intérêt à éviter un débat sur le fond avant la décision sur l'exception
ne saurait être contrebalancé par la présomption contre le bien-fondé
de l'exception que crée son rejet par une juridiction de première instance.
Mais c'est justement ce qui peut se produire dans les affaires qui com-

39
82 CONSEIL DE L'OACI (OP. IND. PETRÉN)

mencent devant le Conseil. En outre il y a lieu de remarquer que la Cour
possède le pouvoir de prescrire des mesures conservatoires, ce qui peut
servir à la sauvegarde des droits qui autrement seraient mis en danger
par des retards de procédure. Or il paraît au moins douteux que la Cour
puisse ordonner des mesures conservatoires dans une affaire qui ne
concernerait que la compétence du Conseil pour connaître d'une requête.
Que le Conseil ne puisse le faire semble hors de doute.

Les dispositions de la Convention et du Règlement pour la solution
des différends étant ce qu'elles sont, il n'est pas permis au Conseil de
s’en écarter, sauf que l'article 32 du Règiement lautorise, sous réserve
de l’accord des parties, à modifier ou à ne pas appliquer une disposition
du Règlement s'il estime qu'une telle mesure permet d'arriver plus
rapidement et plus efficacement à une solution de l'affaire.

En la présente affaire, il n'a pas été question pour le Conseil de se
servir de l’article 32 du Règlement. En revanche les procès-verbaux de
la séance tenue par le Conseil le 29 juillet 1971 (Annexe E au mémoire
de l'Inde) montrent que, après que le Conseil eut rendu sa décision de
rejeter les exceptions d'incompétence soulevées par l’Inde et après que
le représentant de l'Inde eut annoncé que son gouvernement allait inter-
jeter appel contre cette décision, des membres du Conseil ont demandé
si Pappel aurait pour effet de suspendre la procédure sur le fond devant
le Conseil. Ces questions sont restées sans réponse au moment où elles
ont été posées, mais le sujet est traité dans un document intitulé « Notes
sur l’article 86 de la Convention de Chicago relatif aux appels des déci-
sions du Conseil» qui constitue l’annexe C à la réplique de l'Inde. Ce
document, daté du 9 septembre 1971, émane du secrétaire général de
POAC] et se présente comme une réponse à des demandes de renseigne-
ments formulées par le président et par des membres du Conseil. Le
paragraphe 4 du document, qui traite de l'interprétation de la deuxième
phrase de l’article 86, énonce entre autres choses que l'expression «sur
toute autre question » désigne uniquement les questions qui se rappor-
tent à une décision rendue par le Conseil en vertu de l'article 84. Vient
ensuite la constatation que l'expression «les décisions du Conseil » (qui
seront suspendues en cas d’appel) n’est assortie d'aucune réserve qui
exclurait une catégorie particulière de décisions. A cette dernière phrase,
est ajoutée une note commençant ainsi: « La décision peut, par exemple,
consister à affirmer ou nier la compétence du Conseil dans une affaire
donnée: roir les mots «rend une décision » à l’article 5, paragraphe 4,
du Règlement pour la solution des différends ». Puis la note mentionne,
à titre d'exemple, plusieurs autres catégories de décisions prises en vertu
de différents articles du Règlement qui, selon la note, devraient pouvoir
faire l’objet d'un appel. Parmi elles, référence est faite à des décisions
en vertu de l’article 28 par lesquelles le Conseil permet qu’un acte de
procédure fait après l'expiration d’un délai fixé soit considéré comme
valable.

Le secrétaire général a donc émis ici une opinion juridique concernant
l’une des questions présentement en litige. Selon cette opinion, l’article

40
83 CONSEIL DE L'OACI (OP. IND. PETRÉN)

86 de la Convention autoriserait des appels immédiats, avec effet sus-
pensif, même contre des décisions de procédure concernant, par exemple,
des délais et aussi contre des décisions du Conseil au sujet de sa propre
compétence. Il ressort de ce qui précède que l’analyse des dispositions
pertinentes de la Convention et du Règlement du Conseil ne me paraît
pas permettre de partager cette opinion.

Si le Conseil n’a compétence pour s’écarter des dispositions du Règle-
ment que sous réserve que les parties soient d'accord et que le Conseil
trouve qu’une telle mesure permettrait d’arriver plus rapidement et plus
efficacement à une solution de l’affaire, il est évident que les parties ne
pourraient pas, par un simple accord entre elles, ouvrir la porte à un
appel non prévu dans le cadre conventionnel. A plus forte raison, il
ne saurait être question d’un forum prorogatum établi par le pourvoi
en appel de l’une des parties auquel l’autre n’oppose pas d’exception
dans un délai quelconque. Au contraire, il aurait incombé à la Cour
internationale de Justice, en tant que juridiction de deuxième instance
établie dans le cadre d’une convention internationale, d'examiner ex
officio, dès l'engagement de l'instance d’appel, si les conditions exigées
par les dispositions conventionnelles pour un pourvoi en appel étaient
remplies.

Il ressort de ce qui précède qu’à mes yeux un tel examen aurait abouti
en l'espèce à la conclusion que l’appel était prématuré et que des excep-
tions à la compétence du Conseil n'auraient pu être développées qu’au
moment d’un appel éventuel contre sa décision définitive.

Au cours de la procédure orale en la présente affaire, des allusions
ont été faites aux conséquences que l’adoption d’une telle interprétation
de la Convention et du Règlement aurait pour les décisions par lesquelles
le Conseil accepte des exceptions à sa compétence. Mais ce n’est pas
sur ce genre de situation très différente que la Cour a à se prononcer
en l’espèce. D'ailleurs l’acceptation d’une exception préliminaire règle
définitivement une affaire et n'est pas, comme le rejet de l’exception,
appelée à être suivie d’une seconde décision portant sur l'interprétation
ou l’application de la Convention.

Ayant ainsi expliqué les motifs pour lesquels je considère que le présent
appel n’est pas recevable, je dois néanmoins m’incliner devant la position
contraire adoptée par la majorité selon laquelle la Cour s’est déclarée
compétente pour connaître de l'appel. Cette décision de la Cour ne porte
que sur l'appel en ce qui concerne la question de la compétence du
Conseil pour connaître de la «requête » et de la «plainte» du Pakistan
et non sur les divers griefs de l’Inde au sujet de la procédure selon laquelle
le Conseil est arrivé à sa décision. Ce n'est donc qu'un examen du premier
de ces deux points qui s'impose.

En procédant a un tel examen, on est d’abord amené à se demander ce

41
84 CONSEIL DE L'OACI (OP. IND. PETREN)

que signifie en réalité la décision que le Conseil a rendue le 29 jullet 1971
sur les exceptions d’incompétence soulevées par Flinde. Il est frappant
que la décision manque totalement de motivation et ne consiste qu'en
une déclaration selon laquelle le Conseil n'accepte pas l'exception. C'est
sous cette forme que la décision a été notifiée au Gouvernement de l'Inde
(annexe N au mémoire de l'Inde). Cela met non seulement en relief toute
la différence entre cette décision et celles contre lesquelles, à mon avis,
les appels fondés sur l'article 18 du Règlement et par conséquent
l'article 84 de la Convention sont censés être dirigés. Au surplus, cette
absence totale de motivation soulève dans le cas d'espèce la question de
savoir si le Conseil s'est vraiment prononcé de manière complète sur les
exceptions préliminaires. L’essence de ces exceptions était que l'Inde
était fondée à suspendre ses relations conventionnelles avec le Pakistan
en matière d'aviation et les avait en effet suspendues, ce qui ôtait au
Conseil toute compétence pour connaître de la requête du Pakistan. Or le
rejet des exceptions n'a pu être fondé que sur l’une des deux motivations qui
suivent : ou bien le Conseil a estimé que la question de savoir si l'Inde était
fondée à suspendre ses relations conventionnelles avec le Pakistan consti-
tuait une question d'interprétation ou d'application des Traités couverte
par la formule de l'article 84 de la Convention; ou bien le Conseil n’a
pas été de cet avis mais a considéré que les circonstances invoquées par
l'Inde n'étaient pas de nature à lui permettre de suspendre les relations
conventionnelles. Ces deux motivations sont incompatibles. Si la question
de savoir si l'Inde était fondée à suspendre les relations conventionnelles
était une question d'interprétation ou d'application des traités devant
être examinée par le Conseil en vertu de l'article 84 de la Convention, le
Conseil ne pouvait trancher cette question en se prononçant sur les
exceptions. En revanche, si la question de la suspension des relations
conventionnelles n’appartenait pas au champ d'application de l'article
84, le Conseil devait ‘examiner au cours de la procédure déclenchée par
les exceptions préliminaires et ne pouvait, en se prononçant sur celles-ci,
adopter l'opinion que la question relevait de l'article 84.

Le Conseil n'ayant pas indiqué son choix entre ces deux motivations
dont chacune excluait l'autre, on ne saurait considérer qu'il ait vraiment
rendu une décision définitive sur les exceptions préliminaires de l'Inde.
Il est permis de croire que si, dans une situation analogue, la Cour
internationale de Justice n'avait pas poussé son examen d'une exception
préliminaire plus loin, elle l'aurait jointe au fond aux termes de son
Règlement encore en vigueur. Le Règlement du Conseil ne mentionne
pas l'éventualité de la jonction au fond d’une exception préliminaire,
ce qui explique peut-être pourquoi le Conseil s'est exprimé comme il
l'a fait dans sa décision du 29 juillet 1971. Or, bien que l’article 5, para-
graphe 4, du Règlement du Conseil oblige celui-ci à traiter les excep-
tions préliminaires comme des questions préjudicielles, on ne saurait
négliger qu'une exception à la compétence d'une juridiction peut soulever
une ou plusieurs questions si intimement liées au fond de l'affaire qu'il
faut prendre position sur le fond au moins en partie, avant de pouvoir

42
85 CONSEIL DE L'OACI (OP. IND, PETREN)

répondre à l'exception. A ce sujet, il y a lieu de constater que la Cour
internationale de Justice, en revisant son propre Règlement en 1972,
n’a éliminé l’ancienne règle autorisant la jonction des exceptions pré-
liminaires au fond qu'en la remplaçant par la disposition du nouvel
article 67 prévoyant que, si une exception soulevée à titre d'exception
préliminaire n’a pas un caractère exclusivement préliminaire, la pro-
cédure sur le fond suivra son cours sans qu'il soit statué d’abord sur
l'exception. Il faut bien reconnaître que le Conseil peut avoir à faire
face à des situations analogues exigeant une procédure identique. Que
son Règlement ne l'ait pas prévu doit être considéré comme une lacune.
Dans le cas d'espèce, le Conseil a pallié cette lacune en déclarant, sans
aucune motivation, ne pas accepter l’exception de Inde. La vraie nature
de la décision du Conseil me paraît être mise en relief par le fait que
celle-ci ne dispense pas le Conseil du devoir d'examiner, au stade de
la procédure sur le fond, la validité des moyens invoqués par l'Inde
à l'appui de ses exceptions à la compétence du Conseil, c’est-à-dire à
l'appui de la thèse que les relations conventionnelles entre les Parties
se trouvent suspendues. Une année de procédure en appel terminée par
le présent arrêt n’a rien pu changer à la situation ainsi créée par la déci-
sion du Conseil.

On peut se demander si la majorité de la Cour, au cas où le Conseil
aurait formellement déclaré joindre les exceptions au fond, aurait con-
sidéré une telle décision comme une interprétation ou une application
de la Convention pouvant faire l’objet d’un appel ou comme une déci-
sion de procédure contre laquelle il n’existe pas de droit d'appel. La
question est sans objet dans le contexte actuel.

Comme je considère pour ma part que la décision du Conseil a été
de nature à produire pour la procédure sur le fond les mêmes effets
qu'une jonction au fond, la question que je suis amené à me poser est
de savoir si les circonstances ont motivé une telle décision. À cet égard,
je trouve qu'il existe entre les questions d'interprétation et d'application
des traités soulevées par la «requête» ainsi que par la «plainte» du
Pakistan et la question de la suspension des traités, telle que cette ques-
tion a été présentée par l'Inde à l’appui des exceptions, une relation si
étroite que la décision du Conseil me semble justifiée. Sans éprouver
le besoin d'analyser les différents aspects de cette relation, auxquels
l'arrêt a consacré une étude si minutieuse, je me rallie donc à la con-
clusion de l'arrêt selon laquelle l’appel de l’Inde doit être rejeté.

(Signé) S. PETRÉN.

43
